Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 102235832) in view of Albright (US 11267066).
Regarding claim 1, Lee teaches a weld system comprising: a vision sensor configured to, during the welding, optically measure N distances between the vision sensor and N locations, respectively, on an outer surface of a weld bead created along the joint by the welder ([0042] laser vision sensor, projecting a laser line to weld bead, [0051] calculating distance data based on image from laser vision), wherein N is an integer greater than two ([0018] distances L1, L2, and L3); and a weld module configured to: determine a strength of the weld bead at a location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); and at least one parameter from at least one of (a) the robot control module during the welding, (b) the weld control module during the welding, and (c) a sensor configured to capture data of the welding during the welding ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3 from the vision sensor); and store the strength of the weld and the location in memory ([0018] data storage unit) but is silent on a robot control module configured to actuate a robot and move a welder along a joint of metal workpieces during welding, the welder being attached to the robot; a weld control module configured to, during the welding, apply power to the welder, supply a shield gas to the welder, and supply electrode material to the welder.
However, Albright teaches, a robot control module configured to actuate a robot and move a welder along a joint of metal workpieces during welding (Col. 8 lines 40-50 computing device 112 part of a robot controller, provide control instructions to robot 102 to control the movements during welding) , the welder being attached to the robot (Col.2 lines 55-62 torch 104 connected to robot 102); a weld control module configured to, during the welding, apply power to the welder (Col. 3 lines 15-25 processor for power supply 120 for adjusting power during welding), supply a shield gas to the welder (Col. 3 lines 1-7 gas welding process), and supply electrode material to the welder (Col. 3 lines 5-12 electrode 106 included in the torch 104).
Lee and Albright are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Lee to incorporate the teachings of Albright to have a robot control module to move the welder a weld control module to apply power to the welder, and a means to supply shield gas and an electrode to the welder in order to provide a welding method to determine weld quality (Albright Col. 2 lines 1-20).
Regarding claim 2, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); and a voltage applied to the welder during the welding and received from the weld control module ([0044] welding voltage, used to determine defective bead).
Regarding claim 3, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); a current through the welder during the welding and received from the weld control module ([0044] welding current, used to determine defective bead).
Regarding claim 4, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); a feed rate of the electrode material to the welder during the welding and received from the weld control module ([0044] wire feed speed, used to determine defective bead).
Regarding claim 5, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); but is silent on a current of an electric motor configured to feed the electrode material to the welder during the welding and received from the weld control module ([0044] wire feed speed, relating to current of the electric motor, used to determine defective bead).
Regarding claim 7, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); a position of the welder during the welding and received from the robot control module ([0044] joint geometry, used to determine defective bead).
Regarding claim 10, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); a speed of movement of the welder during the welding and received from the robot control module ([0044] welding speed, used to determine defective bead).
Regarding claim 12, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); at least one image captured by a camera during the welding ([0018] image of the welding bead).
Regarding claim 14, Lee and Albright teach the weld system of claim 1 but Lee is silent on further comprising the robot. 
However, Albright teaches the robot (Col. 2 line 57 robot 102).
It would have been obvious to have modified Lee to incorporate the teachings of Albright to have a robot in order to operate an electric torch arc (Albright Col. 2 lines 55-60).
Regarding claim 15, Lee and Albright teach the weld system of claim 1, and Lee teaches the vision sensor includes a laser distance sensor ([0018] laser vision sensor, to scan the welding surface).
Regarding claim 17, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); at least two parameters from at least one of (a) the robot control module during the welding, (b) the weld control module during the welding, and (c) the sensor configured to capture data of the welding during the welding ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3 from the vision sensor and [0044] control module 130 for detecting welding conditions, used to determine defective bead).
Regarding claim 18, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); at least one parameter from at least one of (a) the robot control module during the welding, (b) the weld control module during the welding, and (c) the sensor configured to capture data of the welding during the welding ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3 from the vision sensor and [0044] control module 130 for detecting welding conditions, used to determine defective bead).
Regarding claim 20, Lee teaches a method comprising: by a vision sensor, during the welding, optically measuring N distances between the vision sensor and N locations, respectively, on an outer surface of a weld bead created along the joint by the welder ([0042] laser vision sensor, projecting a laser line to weld bead, [0051] calculating distance data based on image from laser vision), wherein N is an integer greater than two ([0018] distances L1, L2, and L3); and determining a strength of the weld bead at a location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); and at least one parameter from at least one of (a) the robot control module during the welding, (b) the weld control module during the welding, and (c) a sensor configured to capture data of the welding during the welding ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3 from the vision sensor); and store the strength of the weld and the location in memory ([0018] data storage unit) but by a robot control module, actuating a robot and moving a welder along a joint of metal workpieces during welding, the welder being attached to the robot; by a weld control module, during the welding, applying power to the welder, supplying a shield gas to the welder, and supplying electrode material to the welder.
However, Albright teaches, by a robot control module, actuating a robot and moving a welder along a joint of metal workpieces during welding (Col. 8 lines 40-50 computing device 112 part of a robot controller, provide control instructions to robot 102 to control the movements during welding) , the welder being attached to the robot; by a weld control module, during the welding (Col.2 lines 55-62 torch 104 connected to robot 102); applying power to the welder (Col. 3 lines 15-25 processor for power supply 120 for adjusting power during welding), supplying a shield gas to the welder (Col. 3 lines 1-7 gas welding process), supplying electrode material to the welder (Col. 3 lines 5-12 electrode 106 included in the torch 104).
It would have been obvious to have modified Lee to incorporate the teachings of Albright to move the robot and welder, apply power to the welder, and supply shield gas and an electrode to the welder in order to provide a welding method to determine weld quality (Albright Col. 2 lines 1-20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 102235832) and Albright (US 11267066) as applied to claim 1 above, and further in view of Hampton (US 8129652).
Regarding claim 6, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); but is silent on a flow rate of the shield gas to the welder during the welding and received from the weld control module.
However, Hampton teaches a flow rate of the shield gas to the welder during the welding and received from the weld control module (Col. 3 lines 15-20 gas flow rate sensor 76 to detect flow rate of shielding gas).
Lee, Albright, and Hampton are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Lee and Albright to incorporate the teachings of Hampton to use a flow rate of the shield gas to determine weld quality in order to improve arc stability, reduces the amount of spatter and weld defects, which improves quality (Hampton Col. 2 lines 20-25).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 102235832) and Albright (US 11267066) as applied to claim 1 above, and further in view of Ishida (US 20120048838). 
Regarding claim 8, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); but is silent on a bearing of the welder during the welding and received from the robot control module.
Ishida teaches a bearing of the welder during the welding and received from the robot control module ([0011] direction of the bead).
Lee, Albright, and Ishida are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Lee and Albright to incorporate the teachings of Ishida to use a bearing of a welder to determine weld quality in order to detect if the defect occurs at the end of the bead region (Ishida [0011]).
Regarding claim 9, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); but is silent on a direction of travel of the welder during the welding and received from the robot control module.
However, Ishida teaches a direction of travel of the welder during the welding and received from the robot control module ([0011] direction of the bead, relating to the direction the welder traveled).
It would have been obvious to have modified Lee and Albright to incorporate the teachings of Ishida to use a direction of a welder to determine weld quality in order to detect if the defect occurs at the end of the bead region (Ishida [0011]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 102235832) and Albright (US 11267066) as applied to claim 1 above, and further in view of Meess (US 20180130226).
Regarding claim 11, Lee and Albright teach the weld system of claim 1 and Lee teaches wherein the weld module is configured to determine the strength of the weld bead at the location along the joint ([0019] strength value of weld bead based on determination unit) based on: the N distances at the location along the joint ([0018] comparing weld condition based on dimension information, calculated by distances L1, L2, and L3); but is silent on sound captured by a microphone during the welding.
Meess teaches sound captured by a microphone during the welding ([0063] microphone system 140 to pick up audio commands).
Lee, Albright, and Meess are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Lee and Albright to incorporate the teachings of Meess to use a sound of a welder to determine weld quality in order to have be able to allow the user to be able to see weld parameters during the welding operation that affect weld quality such as weld current (Meess [0063]). 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 102235832) and Albright (US 11267066) as applied to claim 1 above, and further in view of Einav (US 9776272). 
Regarding claim 13, Lee and Albright teach the weld system of claim 1 but are silent on wherein the N locations are perpendicular to the joint.
However, Einav teaches the N locations are perpendicular to the joint (Fig. 3A sensor 4, shown perpendicular to joint, to find locations)
 Lee, Albright, and Einav are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Lee and Albright to incorporate the teachings of Einav to have the locations be perpendicular to the joint in order to track weld operation and provide commands to adjust the position of the weld arm (Einav Col. 5 lines 45-50).
Regarding claim 16, Lee and Albright teach the weld system of claim 1 but are silent on wherein the vision sensor is attached to follow behind the welder as the welder is moved along the joint during the welding.
However, Einav teaches wherein the vision sensor is attached to follow behind the welder as the welder is moved along the joint during the welding (Col. 5 lines 45-50, Fig. 3A welding tip in front of sensor 4 as arm 8 is moved).
It would have been obvious to have modified Lee and Albright to incorporate the teachings of Einav have the vision sensor follow the welder in order to be able to move the welder between positions without obstruction of welding debris (Col. 2 lines 49-54).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 102235832) and Albright (US 11267066) as applied to claim 1 above, and further in view of Chen (US 20140197148).
Regarding claim 19, Lee and Albright the weld system of claim 18 but are silent on  wherein the at least one other characteristic includes at least one of: a porosity of the weld bead at the location; whether weld cut through occurred at the location; whether joining occurred at the location; whether the weld bead at the location includes insufficient material; and whether the weld bead at the location includes excess material.
However, Chen teaches a porosity of the weld bead at the location; whether weld cut through occurred at the location; whether joining occurred at the location; whether the weld bead at the location includes insufficient material; and whether the weld bead at the location includes excess material ([0027] process of reducing porosity of the joint).
Lee, Albright, and Chen are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Lee and Albright to incorporate the teachings of Chen to use porosity as a characteristic in order to allow the maximum area for conducting electricity (Chen [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        6/8/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761